Citation Nr: 0604291	
Decision Date: 02/15/06    Archive Date: 02/28/06

DOCKET NO.  04-02 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shereen M. Marcus, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1967 to February 1969.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a March 2002 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri.

Although this claim originated from the St. Louis RO, the 
claims file shows that the veteran has since moved to 
California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

In a July 2005 letter, the veteran stated that he was awarded 
Social Security Administration (SSA) disability benefits, 
seemingly due to the disorder on which the current appeal is 
based. The U.S. Court of Appeals for Veterans Claims has held 
that, where VA has notice that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA), and that records from that agency may be relevant, VA 
has a duty to acquire a copy of the decision granting Social 
Security disability benefits, and the supporting medical 
documents on which the decision was based. See Hayes v. 
Brown, 9 Vet. App. 67 (1996). Furthermore, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), emphasizes the need for VA to obtain 
records from other Government agencies. See 38 U.S.C.A. § 
5103A (b)(3), (c)(3) (West 2002). Under the circumstances 
presented here, the RO should request the veteran's SSA 
medical records.

The veteran initiated his claim for PTSD in July 2001. In the 
PTSD questionnaire he indicated that his current PTSD is the 
result of, among other things, the trauma of experiencing 
enemy attacks in March 1968 while in Vietnam, leaving seven 
soldiers injured. The veteran also submitted a statement from 
another veteran assigned to the same unit at that time, Mr. 
AHH, substantiating the story except stating that the event 
occurred in January 1968. 

The Board notes that the combat incident has not been 
substantiated. The veteran's service medical records and 
personnel records are unavailable due to a fire related 
incident. Where "service medical records are presumed 
destroyed . . . the BVA's [Board's] obligation to explain its 
findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened." O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991). VA also has a heightened duty to 
assist the claimant in the development of evidence relevant 
to the claim. 

Although the RO attempted to obtain the veteran's service 
medical records and personnel records, no attempts were made 
to obtain the veteran's unit records for the relevant time 
frame. This stressful incident involving enemy attack is 
precisely the type of incident that can be verified by unit 
records. In light of the heightened duty to assist, the Board 
finds that attempts to verify the veteran's reported stressor 
have been incomplete. Further attempts should be made to 
verify the reported incident specifically employing the dates 
identified by him and Mr. AHH. 

The veteran first received a diagnosis of PTSD in December 
2001. Since that time, the record contains VA medical 
treatment records from 2001, 2002, and 2005. Attempts should 
be made to obtain treatment records for the missing years 
2003-2004, as well as any treatment records from 2005 to the 
present. VA records are considered part of the record on 
appeal since they are within VA's constructive possession.  
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Requests for 
VA medical records must be made since the evidence is not 
currently complete.  

Accordingly, the case is REMANDED for the following:

1. Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to this claim.

2. Contact the Social Security 
Administration for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in 
conjunction with the veteran's claim for 
SSA disability benefits. Any attempts to 
obtain records that are ultimately 
unsuccessful, should be documented in the 
claims folder.

3. The RO should make an attempt to 
verify the veteran's claimed stressor 
event involving the 1968 combat 
incident.  Specifically, the RO should 
ask the U.S. Army and Joint Services 
Records Research Center (JSRRC) to 
provide unit records for Company C, 52nd 
Signal Battalion, for January 1968 and 
March 1968, to determine whether the 
alleged enemy attack is documented. 

4. Obtain the veteran's medical records 
for psychiatric treatment from: 
*	the VA Medical Center in St. Louis 
from September 2002 to 2004, and
*	the VA Outpatient Clinic in San 
Diego from 2004 to the present.  
All efforts to obtain VA records should 
be fully documented, and the VA facility 
must provide a negative response if 
records are not available.

5.  If, and only if, information is 
obtained corroborating any of the 
veteran's alleged stressors, then 
schedule him for a VA psychiatric 
examination. The RO must specify for the 
examiner the stressors that are 
established by the evidence of record and 
the examiner must be instructed that only 
these events may be considered for the 
purpose of determining whether the 
appellant was exposed to a stressor 
during service. 

Any psychiatric diagnosis should be in 
accordance with the American Psychiatric 
Association's Diagnostic and Statistical 
Manual of Mental Disorders-IV. After 
review of the pertinent material, the 
examiner must specifically discuss 
whether the appellant meets the 
diagnostic criteria in DSM-IV for 
diagnosis of PTSD (i.e., were the 
verified in-service stressors sufficient 
to produce PTSD), and, if so, is there a 
link between the current symptoms and the 
alleged in-service stressors.  

6. After completion of the above and any 
additional development deemed necessary, 
the RO should review this matter. The RO 
must consider all applicable laws and 
regulations. If the benefit sought 
remains denied, the veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The purposes of this remand are to complete the record, and 
to ensure due process. The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment. 



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


